Citation Nr: 1143979	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  08-00 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for coronary artery disease, currently evaluated as 30 percent disabling.

2.  Entitlement to an extension of a temporary total disability evaluation under the provisions of 38 C.F.R. § 4.30 (2011) beyond March 31, 2007, based on convalescence following heart surgery on December 8, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel



INTRODUCTION

The Veteran served on active duty from June 1962 to June 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).  

The issue of entitlement to an increased rating for coronary artery disease, currently evaluated as 30 percent disabling, is remanded to the RO via the Appeals Management Center, in Washington, DC.


FINDING OF FACT

The evidence of record does not demonstrate that the Veteran had additional surgery on his heart after December 2006 necessitating convalescence; and the December 2006 surgery did not result in severe postoperative residuals, or immobilization by cast due to treatment for coronary artery disease beyond March 31, 2007.


CONCLUSION OF LAW

The criteria for an extension of a temporary total disability evaluation beyond March 31, 2007, based on convalescence following heart surgery on December 8, 2006 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.30 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for entitlement to an extension of a temporary total evaluation, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Prior to initial adjudication of the Veteran's claims, a March 2006 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Although the letter did not notify the Veteran of effective dates or the assignment of disability evaluations, there is no prejudice to the Veteran because the preponderance of the evidence is against an extension of a temporary total evaluation.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The letter also essentially requested that the Veteran provide any evidence in his possession that pertained to his claim.  38 C.F.R. § 3.159(b)(1).  The Veteran's service treatment records and VA treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.

In February 2006, the Veteran filed an increased rating claim for his service-connected coronary artery disease, which was then evaluated as noncompensable.  By an April 2006 decision, the RO increased this evaluation to 30 percent effective December 21, 2005.  

The Veteran underwent a coronary artery bypass grafting times one vessel with a free right internal mammary artery to the right coronary artery on December 8, 2006.  Following this surgery, the RO awarded a temporary total rating for postsurgical convalescence under 38 C.F.R. § 4.30.  The temporary total rating was effective from December 8, 2006, to March 31, 2007.  This was followed by continuation of the rating assignment of 30 percent under 38 C.F.R. § 4.104, Diagnostic Codes 7005-7017 (2011), effective April 1, 2007.

The Veteran appealed for an extension of the temporary total rating assigned for the December 2006 surgery.  In December 2006, he contended that the temporary total rating should be extended beyond March 31, 2007 as he was still very weak; he tired very easily, and was still experiencing chest discomfort.  He also stated that he experienced loss of breath after slight exertion.  The Veteran indicated that he owned his own business, but he could not run it, and would have to sell it. 

A temporary total disability rating will be assigned if treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence, surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches, with regular weight-bearing prohibited, or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a)(1), (2), (3).  Moreover, extensions of one, two, or three months beyond the initial three months may be made if one of these requirements are met.  38 C.F.R. § 4.30(b)(1).  Extensions of one or more months up to six months beyond the initial six-month period may be made upon approval of the Veterans Service Center Manager if the surgery results in severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches with regular weight-bearing prohibited; or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(b)(2).

Here, a temporary total rating under the provisions of 38 C.F.R. § 4.30 was in effect from December 8, 2006, until April 1, 2007.  The evaluation was in effect for under six months, and thus an extension may be granted under 38 C.F.R. § 4.30(a).  See 38 C.F.R. § 4.30(b)(1).  Accordingly, in order to warrant an extension of the temporary total rating, the evidence of record beginning April 1, 2007, must show surgery surgery necessitating at least one month of convalescence; surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches with regular weight-bearing prohibited; or immobilization by cast of one major joint or more.  38 C.F.R. § 4.30(a)(1),(2),(3).  

Furthermore, the term "convalescence" does not necessarily entail in-home recovery.  Felden v. West, 11 Vet. App. 427, 430 (1998).  Convalescence is defined as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Id., citing Dorland's Illustrated Medical Dictionary, p. 374 (28th ed. 1994).  Recovery is defined as "the act of regaining or returning toward a normal or healthy state."  Id., citing Webster's Medical Desk Dictionary 606 (1986).  In other words, the purpose of a temporary total evaluation for convalescence is to aid the appellant during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  Id.  Accordingly, notations in the medical record as to the appellant's incapacity to work after surgery must be taken into account in the evaluation of the claim.  See Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden, 11 Vet. App. at 430.

VA treatment records reveal that the Veteran underwent a coronary artery bypass grafting times one vessel with a free right internal mammary artery to the right coronary artery on December 8, 2006.  The medical evidence indicates that the Veteran was in stable condition, postoperatively, and continued to convalesce well.  The Veteran was considered stable for discharge on December 13, 2006, at which time it was reported that he was ambulating well, with no cardiac symptoms.  A December 27, 2006, endocrine outpatient note indicated that the Veteran was doing well since his bypass.  Although he reported some palpations after surgery, there was no current chest pain.  

A VA outpatient treatment record on January 4, 2007, provided the Veteran with a work excuse as he was not able to lift more than 80 pounds.  The examiner stated that he should be able to return to work in April without restrictions.  A radiological report dated on January 4, 2007, indicated that the Veteran's heart was within normal limits.  However, a January 4, 2007 echocardiogram was abnormal, finding sinus rhythm with a 1st degree A-V block, T wave abnormality, and "consider anterior ischemia."  A January 9, 2007, cardiology outpatient note indicated that the Veteran complained of feeling weak, dizzy, and nauseous, although he denied chest pain.  He had been without angina pectoris since his surgery and his effort tolerance was preserved, without orthopnea, paroxysmal nocturnal dyspnea, or edema.  He was not in acute distress, and no murmur or gallop was appreciated.  A January 18, 2007, note indicated that the Veteran experienced some chest pressure which lasted about 15 minutes with weakness, but that he had improved greatly since then.  The Veteran complained of shortness of breath.  An echocardiogram conducted on January 18, showed sinus rhythm with 1st degree A-V block, with an ST/T/T wave abnormality, "consider lateral ischemia."  The examiner indicated that the electrocardiogram showed more pronounced T wave involvement in the lateral leads.  A Holter monitor study conducted on January 22, 2007, revealed heart rates consistent with atrial tachycardia after the Veteran reported chest discomfort and sweating.  The physician opined that recent episodes of atypical chest symptoms "appeared" to be associated with hypertension and tachycardia, which "may" have represented paroxysms of atrial fibrillation.  

A February 23, 2007, cardiac outpatient clinic note indicated that the Veteran's cardiac status was currently stable but that he should remain on his medications.  A review of the Veteran's Holter monitor revealed no atrial fibrillation.  

An April 5, 2007, VA outpatient treatment record found left ventricular hypertrophy and arteriosclerotic heart disease, with associated dyspnea.  A chest x-ray showed haziness at the cardiac apex.  An echocardiogram was abnormal, with sinus tachycardia and a nonspecific T wave abnormality.  On April 7, 2007, the Veteran reported that he recently started back at work and that his muscles felt sore.  He denied chest pain, shortness of breath, lightheadedness, syncope, presyncope, and palpitations.  The examiner reported that the Veteran had an extensive cardiac workup, with a negative echocardiogram and chest x-ray.  An April 25, 2007, endocrine outpatient note indicated that the Veteran's first and second heart sounds were normal and that there were no murmurs.  

The Board finds that the evidence of record does not support an extension of the 100 percent evaluation beginning on April 1, 2007.  The evidence of record does not indicate that the Veteran experienced residuals of surgery such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, a body cast, house confinement, use of a wheelchair or crutches, or immobilization by cast beyond March 31, 2007.  Moreover, following his December 8, 2006, coronary artery bypass graft, there was no subsequent surgery necessitating at least one month of convalescence beyond March 31, 2007.  On April 7, 2007, the Veteran reported that he had returned to work, and although his muscles felt sore, he denied chest pain, shortness of breath, lightheadedness, syncope, presyncope, and palpitations.  At that time, the examiner reported that the Veteran had an extensive cardiac workup, with a negative echocardiogram and chest x-ray.  

Accordingly, an extension of a temporary total disability evaluation beyond March 31, 2007, based on convalescence following heart surgery on December 8, 2006 is not warranted.  38 C.F.R. § 4.30.  In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as discussed above, the preponderance of the evidence is against the Veteran's claim for an extension of a temporary total rating, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An extension of a temporary total disability evaluation beyond March 31, 2007, based on convalescence following heart surgery on December 8, 2006, is denied.


REMAND

The Veteran is also seeking an increased rating for his service-connected coronary artery disease, currently evaluated as 30 percent disabling.  After a thorough review of the Veteran's claims file, the Board finds that there is a further duty to assist the Veteran with his claim herein.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Review of the Veteran's claims file reveals that the most recent VA treatment records in the file are from April 2008.  However, a review of the Veteran's treatment history shows that he receives fairly regular outpatient care for his service-connected cardiovascular disorder.  As these treatment records may impact the Veteran's claim for entitlement to an increased rating, remand is required for the RO to obtain and associate all VA treatment records since April 2008 pertaining to the Veteran's coronary artery disease with the claims file.

In addition, a VA examination should be obtained to assess the current severity of the Veteran's service-connected coronary artery disease.  The clinical findings of the June 2008 VA examination report are now over three years old.  Because the appeal period in question spans from February 2006 to the present, to adjudicate the severity of the Veteran's service-connected disorder over this period without more current clinical findings would be in error.  See, c.f., Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  Accordingly, a new VA medical examination is in order to determine the current extent of the symptomatology of the Veteran's service-connected coronary artery disease.  38 C.F.R. § 3.159(c)(4)(i); see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

Accordingly, the case is remanded for the following actions:

1.  The RO must attempt to obtain copies of the Veteran's VA treatment records related to his coronary artery disease since April 2008.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the named records, the RO is unable to secure same, the RO must notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the RO must afford the Veteran an appropriate examination to determine the severity of his service-connected coronary artery disease.  The claims folder and a copy of this remand must be provided to and reviewed by the examiner.  Any indicated diagnostic tests and studies must be accomplished, to include an electrocardiogram, echocardiogram, and/or x-ray study.  All pertinent symptomatology and findings must be reported in detail, to include the presence or absence of congestive heart failure since April 2008, and any evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray study, as well as the ejection fraction of any left ventricular dysfunction.  Any indicated diagnostic tests and studies, to include a determination of metabolic equivalents (METs) by exercise testing, an electrocardiogram, an echocardiogram, and an x-ray study must be accomplished.  With regard to the METs testing, the examiner must document the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops.  If a determination of METs by exercise testing cannot be done for medical reasons, the examiner must so indicate, and an estimation must be made by the medical examiner of the level of activity expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow, that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  The examiner must determine the effect of the Veteran's service-connected coronary artery disease, if any, on his ability to obtain and maintain employment.  The examiner must provide a complete rationale for all opinions provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The examination report must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


